DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 1, 2022.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0367022 A1 to Zhao et al. (herein after "Zhao et al. publication") in view of U.S. Patent Application Publication No. 2018/0033308 A1 to Litkouhi et al. (herein after “Litkouhi et al. publication") and U.S. Patent Application Publication No. 2016/0161270 A1 to Okumura (herein after “Okumura publication").
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 1 – 3 and 11 – 13,
the Zhao et al. publication discloses a system associated with a first vehicle, (2916) comprising: 
one or more sensors comprising one or more LiDAR sensors and cameras (see ¶51 and ¶53), wherein the one or more sensors detect a second vehicle (2914) that is at least partially behind the first vehicle and on a different lane (see Fig. 29, example 2930); 
one or more processors (see Abstract and ¶5); and 
a memory storing instructions that, when executed by the one or more processors (see Abstract and ¶5), causes the system to perform: 
receiving, from the one or more sensors, sensor data comprising the second vehicle (see ¶389 and Fig. 29, example 2930); and
determining, based on the sensor data, a location of the second vehicle (2914) relative to the first vehicle (2916)(see ¶389 and Fig. 29, example 2930).
 The Zhao et al. publication, however, fails to specifically disclose
detecting a signal or a lateral movement from the second vehicle; and
based on the location, and the signal or the lateral movement of the second vehicle, determining whether the second vehicle is intending to merge into a lane occupied by the first vehicle; in response to determining that the second vehicle is intending to merge into the lane occupied by the first vehicle, determining whether to yield to permit the second vehicle to merge based on a timing of a traffic light signal; selectively yielding depending on the determination of whether to yield; wherein determining whether to yield is based on whether a predicted delay resulting from yielding causes the traffic light signal to be red when the first vehicle crosses the traffic light signal; and determining whether to yield further comprises: determining that the traffic light signal is yellow as the first vehicle is crossing the intersection; determining to pass the intersection before yielding; and after the first vehicle passes the intersection, sending a response signal to the second vehicle that the first vehicle intends to yield.
“With reference to FIG. 1, [the Litkouhi et al. publication discloses] a vehicle merge system (VSM) shown generally at 100 is associated with a vehicle 10 in accordance with various embodiments. In general, the vehicle merge system 100 determines that another vehicle (not shown) is going to merge into a current lane of the vehicle 10, determines an intention (I) of the other merging vehicle, and controls the vehicle 10 based on the intention (I) of the other merging vehicle." (See ¶14.)
The Litkouhi et al. publication also discloses a control module 18 that includes a merging vehicle detection module 102. (See ¶25.)  “The merging vehicle detection module 102 receives as input sensor system data 112 from one or more of the lidar, radar, and/or camera, data from another vehicle (e.g., vehicle to vehicle communication data) 114, and/or data from a GPS or other location data 116.  Based on the received data 112-116, the merging vehicle detection module 102 determines whether another vehicle or multiple vehicles at some point will be merging into a current lane of the host vehicle 10. For exemplary purposes, the disclosure will be discussed in the context of only one other vehicle (although the same will apply to multiple vehicles). The one other vehicle will hereinafter be referred to as the merging vehicle.” (See ¶26; see also ¶27 – ¶51.)(Emphasis added.)
Such disclosures suggest detecting a signal or a lateral movement from the second vehicle, and based on the location, and the signal or the lateral movement of the second vehicle, determining whether the second vehicle is intending to merge into a lane occupied by the first vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhao et al. publication to detect a signal or a lateral movement from the second vehicle, and based on the location, and the signal or the lateral movement of the second vehicle, determine whether the second vehicle is intending to merge into a lane occupied by the vehicle, as suggested the Litkouhi et al. publication, in order to facilitate managing maneuvers of at least one vehicle.
The modified Zhao et al. publication discloses the invention substantially as claimed, except for
in response to determining that the second vehicle is intending to merge into the lane occupied by the first vehicle, determining whether to yield to permit the second vehicle to merge based on a timing of a traffic light signal; selectively yielding depending on the determination of whether to yield; wherein determining whether to yield is based on whether a predicted delay resulting from yielding causes the traffic light signal to be red when the first vehicle crosses the traffic light signal; and determining whether to yield further comprises: determining that the traffic light signal is yellow as the first vehicle is crossing the intersection; determining to pass the intersection before yielding; and after the first vehicle passes the intersection, sending a response signal to the second vehicle that the first vehicle intends to yield.
The Okumura publication, however, discloses that “yield scenarios can include yield signs, red traffic lights, roundabouts, lane merges, or other traffic signals indicating a location where the autonomous vehicle 200 must yield to traffic having a higher priority to pass through the intersection. The yield scenarios can be identified based on preliminary information for the intersection, such as map-based information and traffic density information. Map-based information can include the type of intersection and the configuration of the intersection.” (See ¶42.)(Emphasis added.)   Such disclosure suggests in response to determining that the second vehicle is intending to merge into the lane occupied by the first vehicle, determining whether to yield to permit the second vehicle to merge based on a timing of a traffic light signal, and selectively yielding depending on the determination of whether to yield; wherein determining whether to yield is based on whether a predicted delay resulting from yielding causes the traffic light signal to be red when the first vehicle crosses the traffic light signal; and determining whether to yield further comprises: determining that the traffic light signal is yellow as the first vehicle is crossing the intersection; determining to pass the intersection before yielding; and after the first vehicle passes the intersection, sending a response signal to the second vehicle that the first vehicle intends to yield.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhao et al. publication so that in response to determining that the second vehicle is intending to merge into the lane occupied by the vehicle, determining whether to yield to permit the second vehicle to merge based on a timing of a traffic light signal, selectively yielding depending on the determination of whether to yield, determining that whether to yield is based on whether a predicted delay resulting from yielding causes the traffic light signal to be red when the first vehicle crosses the traffic light signal, and determining that whether to yield further comprises: determining that the traffic light signal is yellow as the first vehicle is crossing the intersection; determining to pass the intersection before yielding; and after the first vehicle passes the intersection, sending a response signal to the second vehicle that the first vehicle intends to yield, as suggested by the Okumura publication, in order to facilitate managing maneuvers of at least one vehicle.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhao et al. publication in view of the Litkouhi et al. publication and the Okumura publication, and further in view of U.S. Patent Application Publication No. 2020/0320875 A1 to Lacaze et al. (herein after "Lacaze et al. publication").
As to claims 9 and 19,
the modified Zhao et al. publication discloses the invention substantially as claimed, except for
the instructions further causing the system to perform: detecting a pedestrian; determining or predicting that the pedestrian is at least partially blind; and transmitting an audio signal rather than a visual signal to the pedestrian.
 The Lacaze et al. publication discloses a lead autonomous vehicle 
 that recognizes that there is a blind pedestrian walking with a stick anywhere around the surroundings at a sufficient distance out and give right-of-way for them in the localities that require this to be done.  (See ¶116.)   Such disclosure suggests instructions further causing the system to perform: detecting a pedestrian; and determining or predicting that the pedestrian is at least partially blind.
	Applicant should note that little to no patentable weight is given to the claimed limitation, “transmitting an audio signal rather than a visual signal to the pedestrian”, because no structure is claimed that performs the transmission of an audio (or a visual) signal to a pedestrian. (Emphasis added.)  However, it should be noted that even if structure were claimed for performing the transmission function, the Lacaze et al. publication is disclosed as following rules mandated by the local authorities to acknowledge a blind pedestrian in the surrounding areas.  (See ¶116, where the Lacaze et al. publication discloses that “the autonomous vehicles need to recognize in which localities this requirement needs to be met and which localities there is no such requirement.”)  If the local authorities required transmission of an audio signal to a pedestrian, ¶116 strongly suggests that the Lacaze et al. publication would meet this requirement as well.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhao et al. publication to instruct the system to perform: detecting a pedestrian, determining or predicting that the pedestrian is at least partially blind, and transmitting an audio signal rather than a visual signal to the pedestrian, as suggested by the Lacaze et al. publication, in order to facilitate managing maneuvers of at least one vehicle.

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhao et al. publication in view of the Litkouhi et al. publication and the Okumura publication, and further in view of U.S. Patent Application Publication No. 2008/0036582 A1 to Farley (herein after "Farley publication").
As to claims 10 and 20,
the modified Zhao et al. publication discloses the invention substantially as claimed, except for
	the instructions further cause the system to perform: in response to determining to yield, shining a pulsed light corresponding to a side that the second vehicle is on; and adjusting a brightness or a frequency of the pulsed light based on a weather or visibility condition.
	Pulsed light are nothing more than warning lights to indicate to one vehicle the intentions of the other vehicle, as demonstrated by the Farley publication.  (See Abstract and ¶36.)  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhao et al. publication to instruct the system to perform: in response to determining to yield, shining or illuminating a pulsed light corresponding to a side that the second vehicle is on; and adjusting a brightness or a frequency of the pulsed light based on a weather or visibility condition, as suggested by the Farley publication, in order to facilitate managing maneuvers of at least one vehicle.

Allowable Subject Matter
Claims 4 – 8 and 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,378,978.  Although the claims at issue are not identical, they are not patentably distinct from each other.   Instant claims 1 and 11 are, respectively, a broader recitation of claims 1 and 11 of Patent ‘978.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313).  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.   All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666